Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The preliminary amendments filed 10/02/2020 and 3/23/2021 have been entered. 
The preliminary amendment filed 3/23/2021 is under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/23/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 12-17, 21-26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno (WO 2014132473) (refer to English Machine Translation provided by ESPACENET) in view of Fewkes (WO 2017087771)(refer to English Machine Translation provided by ESPACENET) (See IDS filed 2/23/2021).
	Re claim 1: Ueno teaches a light diffusing optical fiber (20, fig. 2) configured to be optically coupled to a light source (10, fig. 2) and to generate an output light (GT, fig. 2) in response to input light (G1, fig. 2) received from the light source (10), the light diffusing optical fiber (20) comprising: a core (30a, fig. 3a); a scattering layer (36, fig. 3a) surrounding the core 
However, Ueno is silent about the light converting layer comprising a polymer matrix.  
Fewkes teaches a light converting layer (130, fig. 3) comprising a polymer matrix (polymer material, see para [0034]) and a luminophore (luminophore, see para [0034]) within the polymer matrix (see para [0034]).
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polymer matrix in the light converting layer of Ueno, in order to simplify its manufacturing. 

	Re claim 2: Ueno teaches the emitted light has a peak wavelength between 600 nm and 640 nm, and color of the output light as measured by the CIE 193 1 x, y chromaticity space, comprises x from 0.6 to 0.73, y from 0.25 to 0.35 (Note: Ueno teaches the same claimed material and therefore is able to produce emitted light with a peak wavelength between 600 nm and 640 nm and the same color output).

	Re claim 3: Ueno fails to teach the light converting layer has a radial thickness of 150 µm to 450 µm.  
Fewkes teaches the light converting layer (130, fig. 3) has a radial thickness of 150 µm to 450 µm (see para [0038]). 
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polymer matrix in the light converting layer of Ueno where the light converting layer has a radial thickness of 150 µm to 450 µm, in order to adjust the size of the layer to provide a desired thickness. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radial thickness of the light converting layer to be 150 µm to 450 µm to adjust the size of the layer to provide a desired thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Re claim 5: Ueno teaches the luminophore is a nitride phosphor material (Nitride based phosphor, see para 47).

Re claim 6: Ueno fails to teach the light converting layer comprises between 2.5 vol% and 15 vol % luminophore.  
Fewkes teaches the light converting layer (130, fig. 3) comprises between 2.5 vol% and 15 vol % luminophore (see para [0037]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of the light converting layer to comprise between 2.5 vol% and 15 vol % luminophore to adjust the amount of light being converted, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 7: Ueno fails to teach the light converting layer comprises a scattering material dispersed within the polymer matrix.  
Fewkes teaches the light converting layer (130, fig. 3) comprises a scattering material (scattering material, see para [0039]) dispersed within the polymer matrix (see para [0039]).
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scattering material dispersed within the polymer matrix of the light converting layer, in order to adjust the amount of light being scattered to produce a desired light output distribution.

	Re claim 12: Ueno teaches a light diffusing device comprising: a core (30a, fig. 3a); a scattering layer (36, fig. 3a) surrounding the core (30a); and a light converting layer (40, fig. 3a) surrounding the scattering layer (36), the light converting layer (40) comprising a matrix (matrix of 40, fig. 3a) and a luminophore (nitride based phosphor, see para 47); wherein the luminophore 
However, Ueno is silent about the core formed from a silica-based glass; the light converting layer comprising a polymer matrix, wherein a radial thickness of the light converting layer is 150 µm to 450 µm; and wherein the light converting layer comprises between 2.5% and 15% luminophore.  
Fewkes teaches the core (120, fig. 3) formed from a silica-based glass (silica glass, see para [0031]); the light converting layer (130, fig. 3) comprising a polymer matrix (polymer material, see para [0034]) and a luminophore (luminophore, see para [0034]), wherein a radial thickness of the light converting layer (130) is 150 µm to 450 µm (see para [0038]); and wherein the light converting layer (130) comprises between 2.5% and 15% luminophore (see para [0037]). 
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the core to be silica-based glass, add a polymer matrix to the light converting layer, change the radial thickness of the light converting layer to be 150 µm to 450 µm and the light converting layer to comprise between 2.5% and 15% luminophore, in order to simplify manufacturing, adjust the thickness of the layer, and adjust the amount of light being converted to produce a desired light output distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the material of the core to be a silica-based glass to adjust the light output, since it has been held to be within the general skill of a worker in the art to select a In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the radial thickness of the light converting layer, and the concentration of the luminophore of the light converting layer to adjust the amount of light being scattered or converted to produce a desired light output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 13: Ueno teaches the light diffusing device configured to be optically coupled to a light source (10, fig. 2) and to generate an output light (GT, fig. 2) in response to input light (G1, fig. 2) received from the light source (10), wherein the emitted light has a peak wavelength between 600 nm and 640 nm, and color of the output light as measured by the CIE 1931 x, y chromaticity space, comprises x from 0.6 to 0.73, y from 0.25 to 0.35 (Note: Ueno teaches the same claimed material and therefore is able to produce emitted light with a peak wavelength between 600 nm and 640 nm and the same color output).  

	Re claim 14: Ueno fails to teach the light converting layer has a thickness of 200 µm to 400 µm.  
Fewkes teaches the light converting layer (130, fig. 3) has a radial thickness of 200 µm to 400 µm µm (see para [0038]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radial thickness of the light converting layer to be 200 µm to 400 µm to adjust the size of the layer to provide a desired thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 15: Ueno teaches the luminophore is a nitride phosphor material (Nitride based phosphor, see para 47).  

Re claim 16: Ueno fails to teach the light converting layer comprises 5-10 vol% luminophore.  
Fewkes teaches the light converting layer (130, fig. 3) comprises 5-10 vol% luminophore (see para [0037]).  
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the concentration of the light converting layer to comprise 5-10 vol% luminophore, in order to adjust the amount of light being converted to produce a desired light output distribution.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 17: Ueno fails to teach the light converting layer comprises a scattering material dispersed within the polymer matrix.  
Fewkes teaches the light converting layer (130, fig. 3) comprises a scattering material (scattering material, see para [0039]) dispersed within the polymer matrix (see para [0039]).
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scattering material dispersed within the polymer matrix of the light converting layer, in order to adjust the amount of light being scattered to produce a desired light output distribution.

Re claim 21: Ueno teaches the light diffusing device (20, fig. 2) is optically coupled to the light source (10, fig. 2).  

Re claim 22: Ueno teaches a lighting system comprising: a light source (10, fig. 2) generating input light (GT, fig. 2) having a peak wavelength less than 500 nm (ultraviolet 380 nm to blue light 490 nm, see para 31); and a light diffusing optical fiber (20, fig. 2) generating output light (G1, fig. 2) in response to the input light (GT), the light diffusing optical fiber (20) comprising: a core (30a, fig. 3a); a scattering layer (36, fig. 3A) surrounding the core (30a); and 
However, Ueno is silent about the core formed from a silica-based glass; the light converting layer comprising a polymer matrix.
Fewkes teaches the core (120, fig. 3) formed from a silica-based glass (silica glass, see para [0031]); the light converting layer (130, fig. 3) comprising a polymer matrix (polymer material, see para [0034]) and a luminophore (luminophore, see para [0034]).
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the core to be silica-based glass, add a polymer matrix to the light converting layer, in order to simplify manufacturing.

Re claim 23: Ueno teaches the emitted light has a peak wavelength between 600 nm and 640 nm, and color of the output light as measured by the CIE 1931 x, y chromaticity space, comprises x from 0.6 to 0.73, y from 0.25 to 0.35 (Note: Ueno teaches the same claimed material 

Re claim 24: Ueno fails to teach the light converting layer has a radial thickness of 150 µm to 450 µm.  
Fewkes teaches the light converting layer (130, fig. 3) has a radial thickness of 150 µm to 450 µm (see para [0038]).  
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a polymer matrix in the light converting layer of Ueno where the light converting layer has a radial thickness of 150 µm to 450 µm, in order to adjust the size of the layer to provide a desired thickness. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the radial thickness of the light converting layer to be 150 µm to 450 µm to adjust the size of the layer to provide a desired thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Re claim 25: Ueno teaches the luminophore is a nitride phosphor material (Nitride based phosphor, see para 47).  

Re claim 26: Ueno fails to teach wherein the light converting layer comprises between 2.5 vol% and 15 vol% luminophore.  

Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the concentration of the light converting layer to comprise between 2.5 vol% and 15 vol % luminophore, in order to adjust the amount of light being converted to produce a desired light output distribution.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the concentration of the light converting layer to comprise between 2.5 vol% and 15 vol % luminophore to adjust the amount of light being converted, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 29: Ueno teaches the peak wavelength of the input light (G1, fig. 2) generated by the light source (10) is 400 nm to 410 nm (380 to 490 nm, see para 41).
However, Ueno fails to teach the scattering material is selected from the group consisting of particles of SiO2 and Zr.  
Fewkes teaches the scattering material (scattering material, see para [0039]) is selected from the group consisting of particles of SiO2 and Zr (Zr, see para [0036]).
Therefore, in view of Fewkes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scattering material made of Zr dispersed within the polymer matrix of the light converting layer, in order to adjust the amount of light being scattered to produce a desired light output distribution.
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art taken as a whole does not show nor suggest the scattering layer comprises a polymer matrix and scattering particles embedded within the polymer matrix of the scattering layer, wherein the polymer matrix of the scattering layer is formed from a polymer material different from a polymer material of the polymer matrix of the light converting layer as specifically called for in the claimed combinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Genier et al. (US 2015/0131306), Imamura et al. (US 6,519,401), Bauco (US 2016/0231585), and Bennett et al. (US 2015/0131955) disclose a similar light diffusing fiber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/Primary Examiner, Art Unit 2875